                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT D. SEENO CONSTRUCTION                        Case No. 17-cv-03765-SI
                                         COMPANY, et al.,
                                   8
                                                        Plaintiffs,                          ORDER RE: DISCOVERY
                                   9
                                                  v.                                         Re: Dkt. No. 98
                                  10
                                         ASPEN INSURANCE UK LIMITED,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties dispute whether plaintiffs may take the deposition of Greg Schopf. Mr. Schopf

                                  14   is an attorney who sent several letters on behalf of Aspen regarding two construction defect claims

                                  15   that were tendered under plaintiffs’ policies. Plaintiffs assert that Mr. Schopf was acting as a claims

                                  16   examiner when he sent the letters to plaintiffs’ insurance broker because Mr. Schopf investigated

                                  17   coverage issues and announced Aspen’s position. Plaintiffs contend that the positions Mr. Schopf

                                  18   took in the letters were unreasonable, and they wish to question Mr. Schopf about the basis for

                                  19   various statements that he made in the letters.

                                  20          Aspen describes Mr. Schopf as its coverage counsel, and contends that his communications

                                  21   with Aspen are protected under the attorney-client privilege. Aspen does not contend that the facts

                                  22   contained in Mr. Schopf’s letters to plaintiffs’ broker are confidential. Rather, Aspen asserts that

                                  23   Mr. Schopf’s deposition is unnecessary because plaintiffs took the deposition of Aspen’s corporate

                                  24   designee regarding Mr. Schopf’s role and the claims handling of the two construction defect matters.

                                  25   Aspen also contends that plaintiffs can argue that the statements in Mr. Schopf’s letters were

                                  26   unreasonable without taking his deposition.

                                  27          The Court concludes that plaintiffs are entitled to take a limited deposition of Mr. Schopf

                                  28   regarding the letters that he sent to plaintiffs’ broker. The attorney-client privilege does not protect
                                   1   the underlying facts reflected in Mr. Schopf’s letters to plaintiffs’ broker. See In re Subpoena of

                                   2   Curran, No. 3:04-MC-039-M, 2004 WL 2099870, at *6 (N.D. Tex. Sept. 20, 2004) (holding

                                   3   insurance coverage counsel’s letters to plaintiff setting forth partial acceptance and partial rejection

                                   4   of claim were not protected by attorney-client privilege). The Court is mindful that depositions of

                                   5   counsel are disfavored and will not be permitted when the information is available from other

                                   6   sources “less intrusive into the adversarial process.” Id. at *8. Here, plaintiffs assert that when they

                                   7   questioned Aspen’s Rule 30(b)(6) deponent about Mr. Schopf’s role in claims handling, the

                                   8   corporate designee “would not even agree that Schopf had stated a position in either email,

                                   9   contending he was only asking questions,” and that the witness testified that Aspen had not spoken

                                  10   with Schopf to prepare for deposition. Dkt. No. 98 at 2. 1 Accordingly, the Court will permit

                                  11   plaintiffs to take a deposition that is focused on the facts underlying Mr. Schopf’s letters to plaintiffs’

                                  12   broker. However, plaintiffs may not question Mr. Schopf about any attorney-client communications
Northern District of California
 United States District Court




                                  13   between Mr. Schopf and Aspen.2

                                  14

                                  15           IT IS SO ORDERED.

                                  16

                                  17   Dated: November 8, 2019                         ______________________________________
                                                                                         SUSAN ILLSTON
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25           1
                                                 The parties did not provide the Court with any excerpts from the corporate designee’s
                                  26   deposition, nor did Aspen submit a declaration from Mr. Schopf describing the nature of his work
                                       for Aspen.
                                  27           2
                                                Aspen states in the parties’ joint letter that if plaintiffs depose Mr. Schopf, Aspen would
                                  28   be permitted to depose plaintiffs’ counsel. Among other issues, the deadline for fact discovery has
                                       closed and it does not appear that Aspen noticed any such deposition prior to the deadline.
                                                                                          2
